DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-9 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data input unit” in claim 1, “a grouping unit” in claims 1, 3 and 4, “a machining path determination unit” in claim 1, “ a teaching process adjustment unit” in claims 1, 2 and 5, “a teaching data output unit” in claims 1 and 2, “an operation program generation unit” in claims 6 and 7, “a laser light movement trajectory acquisition unit” in claim 7, “a maximum execution time difference value acquisition unit” in claim 7, and “the laser light movement trajectory acquisition unit” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "shortest" in claims 1, 8 and 9 is a relative term which renders the claim indefinite.  The term "shortest" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Hence, the limitations of “distances from the machining path to the two or more machining points” and “an in-group movement time for completing machining of the two or more . 

Claims 2-7, dependent from claim 1, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

The following claims recite limitations that lack sufficient antecedent basis for the limitations in the claims:
Claim 1 recites “the machining points” in lines 8-9, “the machining time” in lines 15-16, “the shortest distances” in line 23, “the machining point processed last in a machining point group” in line 35, “the machining point processed first in a subsequent machining point group” in line 36, and “the grouping” in line 37. 

Claim 2 recites “the machining order” in line 7

Claim 3 recites “the degree of concentration” in lines 5-6 

Claim 4 recites “the degree of concentration” in lines 2-3

Claim 5 recites “the machining order of the machining points” in line 4, “the machining points” in lines 8-9, ‘the machining time” in line 10, “the machinable periods” in lines 13-14 and 19, “the machining order” in line 16, “the respective required machining times” in line 17

Claim 8 recites “the method” in line 5, “the steps” in line 5, “the machining points” in line 8, “the machining time” in line 14, “the shortest distances” in lines 

Claim 9 recites “the machining points” in line 11, “the machining time” in lines 17-18, “the shortest distances” in claim 25, “the grouping unit” in line 34, “the machining path determination unit” in line 34, “the machining point processed last in a machining point group” in line 35, “the machining point processed first in a subsequent machining point group” in lines 36-37, and “the grouping” in line 39

Claims 2-7, dependent from claim 1, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

Claim 1 recites the limitation “an in-group movement time for completing machining of the two or more machining points is shortest” in line 26-28, wherein the claim limitation is unclear as what the “in-group movement” is compared to, to make the “in-group movement time” the shortest; hence, the claim 1 is rendered indefinite.

Claims 2-7, dependent from claim 1, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claim 1-5 and 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

At step 1, claim 1 recites a teaching device of a machine, claim 8 recites a teaching method of a process, and claim 9 recites a non-transitory computer-readable storage medium of a machine. 

At Step 2A, prong one, claims 1, 8 and 9 recite dividing and grouping a plurality of machining points into a plurality of machining point groups, determining a machining path for each of the plurality of machining point groups, and adjusting a machining order of two or more machining points in each of the machining point groups and an operation order of the plurality of machining point groups. 

The limitation of dividing and grouping a plurality of machining points, as drafted, is a process, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claims precludes the step from practically being performed in the mind.  For example, “dividing” and “grouping” in the context of the claims encompasses an assessment of total number of machining points and separating out adjacent machining points into groups of two or more.  

	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 


The limitation of adjusting a machining order of two or more machining points in each of the machining point groups and an operation order of the plurality of machining point groups is a process performed by use of a mathematical calculation per minimization of a distance between a machining point processed last in a machining point group and a machining point processed first in a subsequent machining point group.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation per use of a mathematical concept, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

	The judicial exception is not integrated into a practical application.  In particular, claim 9 recites a computer and processor for executing a program.

	The computer and processor are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  These limitations can also be viewed 

	The limitation of accepting an input of position of a plurality of machining points and required machining time represents mere data gathering, as the data used in the abstract mental processes of dividing and gathering and mathematical calculations of determining and adjusting.  The acceptance of data is recited at a high level of generality; therefore is insignificant extra-solution activity (see MPEP 2106.05(g)).  Similarly, the “outputting” limitation represents an extra-solution activity because it is a mere nominal or tangential addition to the claims, amounting to mere data output (see MPEP 2106.05(g)).  Even when viewed in combination, the additional elements in claim 9 do no more than automate the mental processes and computation of mathematical concepts, using a computer. 

	According, the additional elements of the computer and processor do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Hence, the claim is directed to an abstract idea.  

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed, with respect to the integration of the abstraction idea into a practical application, the additional elements of a processor and computer amount to not more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an 

In addition, the limitations of claims 2-5 merely add further details of “determining” (claim 2), “grouping” (claims 3 and 4),  and “adjusting” (claim 5) to the abstract idea.  Thus, taken alone, the additional claimed limitations do not amount to significantly more than abstract idea.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to teaching systems/methods.

U.S. Patent Publication No. 2006/0212170 A1 discloses a laser welding teaching device, and a teaching method, for simplifying teaching of motion of a scanner and for reducing a welding operation time by a welding robot.

U.S. Patent Publication No. 2019/0275675 A1 discloses a trajectory planning apparatus including a joint axis classification unit for classifying a plurality of joint axes of a robot into axis groups.

	U.S. Patent Publication No. 2020/0070282 A1 discloses a teaching device which performs teaching of a laser machining system using a robot.


	U.S. Patent No. 9,311,608 B2 discloses a teaching system includes an image generating unit, a projecting unit, a work line generating unit, an arithmetic unit, and a job generating unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117